Case 5:18-cv-01406-EEF-MLH Document 2 Filed 10/26/18 Page 1 of 5 PageID #: 21



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

MORRIS & DICKSON CO., LLC,
                                                                       18-cv-
                                           Plaintiff,

                                v.

JEFFERSON B. SESSIONS, III,
UNITED STATES DEPARTMENT OF JUSTICE,
UTTAM DHILLON,
UNITED STATES DRUG ENFORCEMENT
ADMINISTRATION, and
THE UNITED STATES OF AMERICA,

                                           Defendants.



                        MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Morris & Dickson Co., LLC

(“Morris & Dickson”) hereby moves for a preliminary injunction enjoining Defendants from

carrying out an administrative proceeding against Morris & Dickson, including the Order to Show

Cause issued by the United States Drug Enforcement Administration (“DEA”) on or around May

2, 2018, or on any other proceedings with regard to Morris & Dickson’s DEA registrations, unless

and until there is a constitutionally valid system of statutes, regulatory provisions, and policies, as

applied by DEA and the United States Department of Justice (“DOJ”), providing for the

appointment and removal of DEA Administrative Law Judges (“ALJs”).

       As set forth more fully in the memorandum in support of this motion, a preliminary

injunction is appropriate for the following non-exclusive reasons:

   1. There is a substantial likelihood that Morris & Dickson will succeed on the merits of its

       claims that statutes, regulations, and policies, as applied by DEA and DOJ, providing for
Case 5:18-cv-01406-EEF-MLH Document 2 Filed 10/26/18 Page 2 of 5 PageID #: 22



       the appointment and removal of DEA ALJs are not authorized by law and violate

       constitutional separation of powers principles, thus subjecting Morris & Dickson to an

       unconstitutional administrative proceeding.

   2. Morris & Dickson will suffer irreparable harm if the requested preliminary injunction is

       not issued and the company is subjected to the deprivation of its constitutional rights and

       potential long-term economic harms not reparable by money damages.

   3. The harm Morris & Dickson would suffer as a result of the denial of the injunction far

       outweighs the harm, if any, Defendants would suffer if the injunction is granted.

       Furthermore, since the hearing before the DEA ALJ is currently scheduled to begin on

       November 13, 2018, and since Morris & Dickson’s Motion raises (at the very least) serious

       questions as to whether that allegedly unconstitutional proceeding should be enjoined to

       avoid irreparable injury, the balance of hardships favors enjoining Defendants from

       requiring Morris & Dickson to appear before a DEA ALJ, either at the currently-scheduled

       November 13, 2018 hearing or any other date, until the Court rules on Morris & Dickson’s

       Motion for preliminary injunction.

   4. The public interest will be harmed if the preliminary injunction is not granted.

       WHEREFORE, Morris & Dickson prays that this Court issue all process necessary and

appropriate to:

   (1) enjoin Defendants from carrying out an administrative proceeding against Morris &

       Dickson, including on the Order to Show Cause issued by DEA on or around May 2, 2018,

       or on any other proceedings with regard to the renewal of Morris & Dickson’s DEA

       registrations unless and until there is a constitutionally valid system of statutes, regulatory

       provisions, and policies, as applied by DEA and DOJ, providing for the appointment and
Case 5:18-cv-01406-EEF-MLH Document 2 Filed 10/26/18 Page 3 of 5 PageID #: 23



      removal of DEA ALJs;

   (2) in the interim, enjoin Defendants from requiring Morris & Dickson to appear before a DEA

      ALJ, either at the currently-scheduled November 13, 2018 hearing or any other date, until

      the Court rules on Morris & Dickson’s Motion for preliminary injunction. Such interim

      relief would give this Court and the parties sufficient time to resolve Plaintiff’s Motion in

      an orderly and efficient manner; and

   (3) grant such further and other relief as this Court deems just and proper.
Case 5:18-cv-01406-EEF-MLH Document 2 Filed 10/26/18 Page 4 of 5 PageID #: 24




Dated:        October 26, 2018


Respectfully submitted,

By: /s/ Frank H. Spruiell
Frank H. Spruiell, Jr., La. Bar No. 1611    Joshua Arnold (pro hac vice), N.Y. Bar No.
Reid A. Jones, La. Bar No. 34611            4718714
WIENER, WEISS & MADISON                     William Simpson (pro hac vice), N.Y. Bar No.
A Professional Corporation                  5587076
333 Texas Street, Suite 2350 (71101)        CADWALADER, WICKERSHAM & TAFT LLP
P. O. Box 21990                             200 Liberty Street
Shreveport, Louisiana 71120-1990            New York, NY 10281
Telephone: (318) 226-9100                   Telephone: (212) 504-6000
Facsimile: (318) 424-5128                   Facsimile: (212) 504-6666
Email: fspruiell@wwmlaw.com
Email: rjones@wwmlaw.com
                                            Michael A. Carvin (pro hac vice), D.C. Bar No.
Jodi Avergun (pro hac vice), N.Y. Bar No.   366-784
2166668                                     JONES DAY LLP
Keith Gerver (pro hac vice), N.Y. Bar No.   51 Louisiana Avenue, N.W.
5049846                                     Washington, D.C. 20001
CADWALADER, WICKERSHAM & TAFT               Telephone: (202) 879-7643
LLP                                         Facsimile: (202) 626-1700
700 Sixth Street, N.W.
Washington, D.C. 20001                      Counsel for Morris & Dickson Co., LLC
Telephone: (202) 862-2200
Facsimile: (202) 862-2400
Case 5:18-cv-01406-EEF-MLH Document 2 Filed 10/26/18 Page 5 of 5 PageID #: 25



                              CERTIFICATE OF SERVICE

       I certify that on this 26th day of October, 2018, I have served a copy of the above and

foregoing on all counsel of record through the Court’s CM/ECF system.


                                           ___s/ Reid A. Jones
                                                Reid A. Jones
